DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant’s election without traverse of group claims 1-2 in the reply filed on 3/24/20201 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Cancel claims 3-5 being non-elected claims.

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “acquiring a set of images, with the imaging system, of the phantom positioned at multiple locations within the field of view, combining the set of images to form an extended image, determining a 
Closest prior art Holdsworth USPN 2015/0309149 discloses 3D printing in MRI-compatible plastic resin has been used to fabricate and implement a geometric distortion phantom for MRI and CT imaging. The sparse grid structure provides a rigid and accurate phantom with identifiable intersections that are larger than the supporting members, which produces images that are amenable to fully automated quantitative analysis using morphometric erosion, greyscale segmentation and centroiding. This approach produces a 3D vector map of geometric distortion that is useful in clinical applications where geometric accuracy is important, either in routine quality assurance or as a component of distortion correction utilities.
Further closest prior art Tadic USPN 2014/0266198 discloses a method for measuring and characterizing geometric distortions for a region of interest in images obtained using magnetic resonance. The method comprises deriving a computed set of 3D distortion vectors for a set of points within a region of interest covered by a phantom by using harmonic analysis to solve an associated boundary value problem based on boundary conditions derived from a measured set of 3D distortion vectors. The characterized image distortions may be used for various purposes such as for image correction or for shimming.
However, none of the prior art of record discloses the claims as recited.
Therefore, in light of the applicant’s arguments of record, the present claims are novel and non-obvious.


Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


April 9, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662